TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                ON MOTION FOR REHEARING


                                        NO. 03-15-00010-CV



                                   Colleen Dickinson, Appellant

                                                   v.

                                  Bruce Dana Hardesty, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-FM-13-006978, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                             ORDER


                We withdraw the opinion and judgment in this appeal dated June 19, 2015, and

reinstate this appeal.

                This Court dismissed Colleen Dickinson’s appeal because she did not timely file a

brief, motion for extension of time to file the brief, or other response to our notice of late brief. In

her motion for rehearing,1 she explains that she needs the reporter’s record to pursue her appeal

and that the reporter has refused to prepare the record without advance payment. Dickinson filed

an affidavit of indigence in the trial court after the judgment was signed and before she filed her



        1
         Though styled a Verified Motion to Reinstate, we treat the motion as one for rehearing.
See In re Brookshire Grocery Co., 250 S.W.3d 66, 72 (Tex. 2008) (orig. proceeding); see also
Tex. R. App. P. 49 (motions for rehearing).
notice of appeal. See Tex. R. App. P. 20.1(c)(1). In email correspondence attached to Dickinson’s

motion for rehearing, the court reporter states that she will contest Dickinson’s assertion of

indigence, but the time for challenging the affidavit has passed. See id. R. 20.1(e). Accordingly, the

affidavit’s allegations are deemed true and Dickinson can proceed without advance payment of costs.

See id. R. 20.1(f), (k).

                We grant Dickinson’s motion for rehearing and order that the reporter’s record be

prepared by December 8, 2015. The 30-day period for filing appellant’s brief will run from the date

that the reporter’s record is filed. See id. R. 38.6(a)(2).

                It is ordered on November 6, 2015.




                                                Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field




                                                   2